Citation Nr: 1803159	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-48 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected right inguinal hernia.  

2. Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board must remand these matters for additional development.

The Board notes that the Veteran was last afforded a VA examination for his increased rating claim in September 2015.  However, the evidence of record, specifically the December 2017 Appellate's Brief, raises the possibility that the Veteran's disability has increased since his last exam, therefore remand for a new examination is required.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.

Accordingly, the case is REMANDED for the following actions:


1. Obtain any outstanding VA or private treatment records.  In this regard, the Veteran himself is encouraged to attempt to obtain these records in order to expedite his case (or to indicate, in writing, that they are not available).  Associate any outstanding treatment records with the file.

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected right inguinal hernia.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

The examiner must consider the lay statements made by the Veteran.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

The examiner is asked determine the Veteran's possible employability based on his service-connected disabilities including his right inguinal hernia (if possible, not required).

3. Then, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




